Name: Council Regulation (EEC) No 2217/88 of 19 July 1988 amending Regulation (EEC) No 1491/85 laying down special measures in respect of soya beans
 Type: Regulation
 Subject Matter: plant product;  economic policy;  civil law
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 11 COUNCIL REGULATION (EEC) No 2217/88 of 19 July 1988 amending Regulation (EEC) No 1491 / 85 laying down special measures in respect of soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , to take account of the sharp increase in Community production of soya beans , the requirements to be met by operators qualifying for the aid provided for in Article 2 of Regulation (EEC) No 1491 / 85 ( 4 ), as last amended by Regulation (EEC) No 1101 / 88 ( 5 ), should be made stricter , whilst making provision for transitional measures for contracts that have already been concluded , producer of a price at least equal to the minimum price referred to in paragraph 3 . However , until 31 December 1992 , in Member States where the marketing of soya beans in subject to national rules ensuring adequate organization and controls , the aid may be granted to a first purchaser who is not the processor . "Where the first purchaser is the processor of the beans , the aid shall be granted once proof of processing has been provided . In other cases , the aid shall be granted to first purchasers :  meeting certain conditions to be determined ,  approved by the Member State , and  who have furnished proof of sale or delivery of the soya beans to a processor .' Article 2 This Regulation shall enter into force on the tenth day following its publication in the Official journal of the European Communities . It shall apply with effect from 1 September 1988 . However , for soya beans which have been the subject of a contract concluded before the date of entry into force of this Regulation , between the producer and a first purchaser who is not a processor , the provisions of Article 2 (2 ) of Regulation (EEC) No 1491 / 85 applicable on 31 August 1988 , shall remain applicable . HAS ADOPTED THIS REGULATION: Article 1 Article 2 (2 ) of Regulation (EEC) No 1491 / 85 in hereby replaced by the following : '2 . Aid shall be granted to any processor of soya beans who has concluded with individual or associated soya bean producers a contract providing for payment to the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (!) OJ No C 139 , 30 . 5 . 1988 , p. 28 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p . 33 . ( «) OJ No L 151 , 10. 6 . 1985 , p . 15 . ( 5 ) OJ No L 110 , 29 . 4 . 1988 , p . 12 .